        Case 2:20-cv-00352-BLW Document 48 Filed 03/04/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  DAVID POWELL, et al.,
                                              Case No. 2:20-cv-00352-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  CRYPTO TRADERS
  MANAGEMENT, LLC, et al.,

        Defendants.


                                INTRODUCTION
      Before the Court is Plaintiffs’ Motion to Amend the Complaint. (Dkt. 14).

The motion is fully briefed and at issue. Having reviewed the record, the Court

finds that oral argument would not benefit the Court in making its determinations.

For the reasons stated below, the Court will grant the motion.

                               LEGAL STANDARD

      Federal Rule of Civil Procedure 15 requires the court to “freely give leave

[to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The United States

Court of Appeals for the Ninth Circuit has stated that “this policy is to be applied


MEMORANDUM DECISION AND ORDER - 1
        Case 2:20-cv-00352-BLW Document 48 Filed 03/04/21 Page 2 of 7




with extreme liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d

1074, 1079 (9th Cir. 1990). When determining whether to grant leave to amend,

the district court must draw all inferences in favor of granting the motion and

consider five factors: (1) bad faith; (2) undue delay; (3) prejudice to the opposing

party; (4) futility; and (5) whether the plaintiff has previously amended his

complaint. Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880 (9th Cir. 1999).

Futility alone can be enough to deny a motion for leave to amend. Nunes v.

Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). In evaluating the legal sufficiency of a

proposed amendment, the proper test to be applied is the Federal Rule of Civil

Procedure 12(b)(6) standard. Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th

Cir. 1988), overruled on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009).

Thus, a proposed amended pleading is futile “only if no set of facts can be proved

under the amendment to the pleadings that would constitute a valid and sufficient

claim.” Miller, 845 F.2d at 214.

                                    ANALYSIS

      Plaintiffs seek leave to amend their complaint to add five additional

defendants and an additional claim under Idaho’s Uniform Voidable Transactions

Act. I.C. § 55-910, et seq. Neither Cutting nor Lata argue that the proposed

amendment would cause undue prejudice or that Plaintiff has exhibited undue




MEMORANDUM DECISION AND ORDER - 2
            Case 2:20-cv-00352-BLW Document 48 Filed 03/04/21 Page 3 of 7




delay or bad faith. The sole argument Defendants raise against the amendment is

futility.

       Under Idaho Code Section 55-913 a transfer made by a debtor is voidable as

to present or future creditors when the transfer is made “with the actual intent to

hinder, delay or defraud any creditor of the debtor.” A “creditor” is a person who

has a “claim,” or a right to payment. I.C. § 55-910(3)–(4). A “debtor” is a person

that is liable on the claim. I.C. § 55-910(6). The statute sets forth several factors

that are indicia of actual intent to hinder, delay or defraud, including: (1) whether

the debtor transferred assets to an insider; (2) whether the debtor was insolvent or

became insolvent shortly after the transfer; (3) whether the debtor retained

possession of the property after the transfer; (4) whether the debtor was threatened

with suit prior to transferring the property; (5) whether the debtor removed or

concealed assets. I.C. § 55-913(2).

       Here, Defendants argue that the Court should deny Plaintiffs’ request to

amend the complaint because Plaintiffs cannot establish a claim under the Uniform

Voidable Transactions Act.1 First, Cutting argues that Plaintiff cannot establish that




       1
         Plaintiffs erroneously filed a proposed amended complaint that indicated they were
seeking leave to amend their claims for “Breach of Fiduciary Duty” and “Account Stated.”
(Continued)



MEMORANDUM DECISION AND ORDER - 3
         Case 2:20-cv-00352-BLW Document 48 Filed 03/04/21 Page 4 of 7




they were creditors of CTM or Cutting. However, this Court already concluded, in

a ruling on the application for writ of attachment, that Plaintiffs have established a

reasonable probability that Defendants Shawn Cutting and CTM are indebted to

Plaintiffs upon a contract for the direct payment of money. (Dkt. 40 at 5–6).

Therefore, the Court will grant the motion to amend the complaint to add a claim

against Cutting and CTM under the Uniform Voidable Transactions Act.

       Second, Lata argues that Plaintiffs cannot establish that she is a debtor or

that her accounts or property are connected to CTM. While the Court concluded in

a previous decision that based upon the current record Plaintiffs had not

established a reasonable probability that Lata was indebted to the Plaintiffs based

upon a contract, the Court cannot find that “no set of facts can be proved that

would constitute a valid claim” against Lata under the Idaho Fraudulent Transfers

Act. (Dkt. 40 at 5). The amended complaint alleges that Lata accepted deposits

through her personal PayPal account and thus had access to funds invested with

CTM. Plaintiffs also allege that Lata repeatedly assured Plaintiffs they could




However, Plaintiffs later clarified that they do not seek to amend either of these claims and a
comparison of the original complaint and the proposed amended complaint filed with the
Declaration of Steven Wieland establishes that, except for the paragraph numbers, these claims
are identical in both versions of the complaint. (Dkt. 30 at 2). Defendants Cutting and Lata have
already responded to the Account Stated and Fiduciary Duty claims in their respective Answers.
(Dkt. 8 & 11). Accordingly, the Court will not address their objections to these claims here.



MEMORANDUM DECISION AND ORDER - 4
        Case 2:20-cv-00352-BLW Document 48 Filed 03/04/21 Page 5 of 7




withdraw the funds deposited with CTM. Later, while Plaintiffs’ requests to

withdraw funds remained unpaid, the proposed amended complaint alleges that

Lata transferred significant assets to an insider, Ash Development LLC, while

retaining control over those assets. For individual debtors, “insiders” include

“affiliates” of the debtor. An affiliate is “a person substantially all of whose assets

are controlled by the debtor.” I.C. § 55-910(1), (8). Lata is the controlling member

of Ash Development, LLC. Thus, Lata transferred assets to an insider and

maintains control over the assets. At this stage of the proceedings, the Court cannot

find that the claim against Lata under the Uniform Voidable Transactions Act is

futile. Therefore, the Court will grant the motion to amend the complaint to add

this claim against Lata.

      Finally, Cutting argues that the Transferee Defendants that Plaintiffs seek to

add to the litigation have nothing to do with CTM or the losses suffered by

Plaintiffs. However, the amended complaint plausibly alleges that all of the

Transferee Defendants are insiders of the Transferor Defendants and that the

Transferor Defendants have retained control over the transferred assets. The Court

previously found that Plaintiffs established a reasonable probability that Cutting

and CTM transferred assets to Janine Cutting and the Lake View Trust under

circumstances that suggest an intent to hinder, delay or defraud. (Dkt. 40). As




MEMORANDUM DECISION AND ORDER - 5
        Case 2:20-cv-00352-BLW Document 48 Filed 03/04/21 Page 6 of 7




explained above, the proposed amended complaint alleges that Lata made a

suspicious transfer to Ash Development LLC. Thus, the proposed amended

complaint alleges plausible claims against these new defendants.

      Golden Cross Investments, LLC is a limited liability company formed in

Idaho and Shawn Cutting and Janine Cutting are the only members. The amended

complaint alleges that in August 2019 Golden Cross acquired real property that

was later transferred to the Lake View Trust. Crypto Traders Fund, LP is a limited

partnership formed in Delaware, and the amended complaint alleges that CTM is

the general partner of CTF. CTF acquired a trailer in May of 2020. At the time of

these transfers, Cutting and CTM weren’t paying out requests to withdraw funds

invested with CTM. These transfers suggest an attempt to hinder, delay or defraud

creditors. Thus, Plaintiffs have alleged a plausible claim that all of the new

defendants are transferees of debtors attempting to hinder, delay or defraud

creditors as defined by the Uniform Voidable Transactions Act. Thus, Plaintiffs are

entitled to seek remedies against the transfers. I.C. §§ 55-913, 55-916.

Accordingly, the Court will grant the motion to amend the complaint to add Janine

Cutting, the Lake View Trust, Ash Development, Golden Cross Investments and

the Crypto Traders Fund as defendants in this action.

                                      ORDER




MEMORANDUM DECISION AND ORDER - 6
     Case 2:20-cv-00352-BLW Document 48 Filed 03/04/21 Page 7 of 7




    IT IS ORDERED that:

    1.   Plaintiff’s Motion for Leave to File First Amended Complaint (Dkt.

         14) is GRANTED.



                                        DATED: March 4, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
